DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claim 35 has been cancelled. Claims 1-34 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-13, 18, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al. (Hereafter, “Lim”) [US 2021/0368172 A1].
In regards to claim 1, Lim discloses a video decoding method ([Abstract] The present invention relates to an image encoding/decoding method.), comprising: obtaining block information of a current picture block ([0008] block splitting structures for a coding tree unit (CTU)); determining, based on the block information, whether a split mode of a set of optional split modes is available ([0043] FIG. 16 is a diagram illustrating splitting modes available in the quadtree plus binary/ternary tree splitting structure; [0044] FIG. 17A, FIG. 17B, FIG. 17C and FIG. 17D are diagrams illustrating bit allocation in each available splitting mode according to an embodiment of the present invention;), wherein the set of optional split modes comprises a non- split mode ([0284] NO_SPLIT indicating no further splitting); determining a split mode of the current picture block from a determined available split mode ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.); obtaining at least one coding unit (CU) from the current picture block based on the split mode of the current picture block ([0008] A method of decoding an image according to the present invention, the method may comprise splitting a coding tree unit (CTU) into at least one coding unit (CU) according to a block splitting structure; and performing CU-based decoding, wherein the block splitting structure is configured such that at least one of binary tree splitting and ternary tree splitting is performed after quadtree splitting is performed.), wherein the at least one CU is obtained by applying the non-split mode to the current picture block ([Fig. 9] NO_SPLIT mode used); parsing a bitstream comprising the current picture block, to obtain decoding information of the at least one CU ([0141] The decoding apparatus 200 may decode the bitstream by using an intra mode or an inter mode. In addition, the decoding apparatus 200 may generate a reconstructed image generated through decoding or a decoded image, and output the reconstructed image or decoded image.); and decoding the at least one CU based on the decoding information, to obtain a reconstructed block [0143] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block. When the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block with the prediction block. The decoding target block may be called a current block.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Lim to determine the different splitting modes that are available [Official Notice]. The motivation behind this modification would have been to provide a method and apparatus for encoding/decoding an image using various block splitting structures in order to improve image encoding/decoding efficiency [See Lim, 0025-0026] and the computational complexity of an image encoder and an image decoder can be reduced [See Lim, 0027].

In regards to claim 9, the limitations of claim 1 have been addressed. Lim discloses wherein the determining a split mode of the current picture block from a determined available split mode comprises: determining the split mode of the current picture block based on determining whether the split mode of the set of optional split modes is available ([0043] FIG. 16 is a diagram illustrating splitting modes available in the quadtree plus binary/ternary tree splitting structure; [0044] FIG. 17A, FIG. 17B, FIG. 17C and FIG. 17D are diagrams illustrating bit allocation in each available splitting mode according to an embodiment of the present invention); or parsing the bitstream to determine the split mode of the current picture block ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.).

In regards to claim 10, the limitations of claim 9 have been addressed. Lim discloses wherein the determining the split mode of the current picture block based on determining whether the split mode of the set of optional split modes is available comprises: based on a quadtree (QT) split mode being available, and all split modes of the set of optional split modes except the QT split mode being unavailable, determining that the split mode of the current picture block is the QT split mode ([0195] For another example, for the quadtree plus symmetric binary tree splitting structure, at least one of a first flag, a second flag, and a third flag is signaled: the first flag indicating whether a quadtree splitting needs to be performed; the second flag indicating whether a binary tree splitting needs to be performed; and the third flag indicating a horizontal symmetric split or a vertical symmetric split. The first flag may have a first value indicating that a quadtree splitting needs to be performed or a second value indicating that no further splitting needs to be performed. The second flag may have a first value indicating that a binary tree splitting needs to be performed or a second value indicating that no further splitting needs to be performed. The third flag may have a first value indicating that a horizontal symmetric splitting needs to be performed or a second value indicating that a vertical symmetric splitting needs to be performed. The second flag is signaled only when the first flag has the second value. The third flag is signaled only when the second flag has the first value. Further, when it is determined that a CU cannot be further split on the basis of the size and/or depth of the CU, the first flag, the second flag, and/or the third flag is not signaled.); or based on a QT split mode being available, and at least one split mode of the set of optional split modes other than the QT split mode being available, parsing the bitstream to determine the split mode of the current picture block ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.).

In regards to claim 11, the limitations of claim 10 have been addressed. Lim discloses wherein based on the QT split mode being unavailable, the determining the split mode of the current picture block based on determining whether the split mode of the set of optional split modes being available further comprises: based on the non-split mode being available, and all split modes of the set of optional split modes except the non-split mode and the QT split mode being unavailable, determining that the split mode of the current picture block is the non-split mode ([0195] For another example, for the quadtree plus symmetric binary tree splitting structure, at least one of a first flag, a second flag, and a third flag is signaled: the first flag indicating whether a quadtree splitting needs to be performed; the second flag indicating whether a binary tree splitting needs to be performed; and the third flag indicating a horizontal symmetric split or a vertical symmetric split. The first flag may have a first value indicating that a quadtree splitting needs to be performed or a second value indicating that no further splitting needs to be performed. The second flag may have a first value indicating that a binary tree splitting needs to be performed or a second value indicating that no further splitting needs to be performed. The third flag may have a first value indicating that a horizontal symmetric splitting needs to be performed or a second value indicating that a vertical symmetric splitting needs to be performed. The second flag is signaled only when the first flag has the second value. The third flag is signaled only when the second flag has the first value. Further, when it is determined that a CU cannot be further split on the basis of the size and/or depth of the CU, the first flag, the second flag, and/or the third flag is not signaled.); or based on the non-split mode being available, and at least one split mode of the set of optional split modes other than the non-split mode and the QT split mode being available, parsing the bitstream to determine the split mode of the current picture block ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.).  

In regards to claim 12, the limitations of claim 1 have been addressed. Lim discloses wherein the obtaining the at least one CU from the current picture block based on the split mode of the current picture block comprises: based on the split mode of the current picture block being the non-split mode, determining that the current picture block is the at least one CU ([0284] NO_SPLIT indicating no further splitting); or based on the split mode of the current picture block being any split mode of the set of optional split modes except the non-split mode, splitting the current picture block based on the split mode of the current picture block, wherein based on at least one side length of a sub-block obtained through split being T, and T being 4 or 8, the sub-block is the at least one CU; otherwise, the sub-block further splits ([0194] The first flag may have a first value indicating that a quadtree splitting needs to be performed or a second value indicating that no further splitting needs to be performed. The first index may have a first value indicating no further splitting needs to be performed, a second value indicating that a horizontal symmetric splitting needs to be performed, or a third value indicating that a vertical symmetric splitting needs to be performed. The first index is signaled only when the first flag has the second value. Further, when it is determined that a CU cannot be further split on the basis of the size and/or depth of the CU, the first flag and/or the first index is not signaled.).

In regards to claim 13, Lim discloses a video decoding method ([Abstract] The present invention relates to an image encoding/decoding method.), comprising: obtaining block information of a current picture block ([0008] block splitting structures for a coding tree unit (CTU));  determining a default split mode of the current picture block based on the block information ([0043] FIG. 16 is a diagram illustrating splitting modes available in the quadtree plus binary/ternary tree splitting structure; [0044] FIG. 17A, FIG. 17B, FIG. 17C and FIG. 17D are diagrams illustrating bit allocation in each available splitting mode according to an embodiment of the present invention;); splitting the current picture block by using the default split mode, to obtain a plurality of coding units (CUs) ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.); parsing a bitstream comprising the current picture block, to obtain decoding information of the plurality of CUs ([0141] The decoding apparatus 200 may decode the bitstream by using an intra mode or an inter mode. In addition, the decoding apparatus 200 may generate a reconstructed image generated through decoding or a decoded image, and output the reconstructed image or decoded image.); and decoding the plurality of CUs based on the decoding information, to obtain reconstructed blocks [0143] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block. When the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block with the prediction block. The decoding target block may be called a current block.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the different embodiments of Lim to determine the different splitting modes that are available [Official Notice]. The motivation behind this modification would have been to provide a method and apparatus for encoding/decoding an image using various block splitting structures in order to improve image encoding/decoding efficiency [See Lim, 0025-0026] and the computational complexity of an image encoder and an image decoder can be reduced [See Lim, 0027].

Claim 18 lists all the same elements of claim 1, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18. 

Claim 26 lists all the same elements of claim 9, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 26. 

Claim 27 lists all the same elements of claim 10, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 27. 

Claim 28 lists all the same elements of claim 11, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 28. 

Claim 29 lists all the same elements of claim 12, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 28. 

Claim 30 lists all the same elements of claim 13, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 30. 

Claim(s) 2, 6, 7, 17, 19, 23, 24, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of ZHANG et al. (Hereafter, “Zhang”) [US 2021/0250649 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Lim discloses wherein the set of optional split modes further comprises a horizontal binary tree (HBT) split mode, a vertical binary tree (VBT) split mode, ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.).  
Zhang discloses wherein the set of optional split modes further comprises a horizontal binary tree (HBT) split mode ([0116] BT in the horizontal direction), a vertical binary tree (VBT) split mode ([0116] BT in the vertical direction), a horizontal extended quadtree (HEQT) split mode ([0116] EQT in the horizontal direction), a vertical extended quadtree (VEQT) split mode ([0116] EQT in the vertical direction), and a quadtree (QT) split mode ([0044] CTU is split into CUs by using a quadtree structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the different partitioning as taught by Zhang in order to improve the compression ratio of video and improve the quality of the decompressed or decoded digital video [See Zhang].

In regards to claim 6, the limitations of claim 2 have been addressed. Lim fails to explicitly disclose the limitations of claim 6. 
However, in the same field of endeavor, Zhang discloses wherein determining, based on the block information, whether the HEQT split mode is available ([0116] EQT in the horizontal direction) comprises: determining, based on the block information, whether the current picture block meets a condition of a fourth determining condition set, wherein based on the current picture block meeting at least one condition of the fourth determining condition set, the HEQT split mode is unavailable ([0114] b. In one example, the maximum EQT size is set to M×N, e.g., M=N=64 or 32.); or based on the current picture block meeting none of conditions of the fourth determining condition set, the HEQT split mode is available; and the fourth determining condition set comprises at least on([0114] b. In one example, the maximum EQT size is set to M×N, e.g., M=N=64 or 32.); (3) a size of the current picture block is M x 128, wherein M is a natural number less than 128 ([0114] b. In one example, the maximum EQT size is set to M×N, e.g., M=N=64 or 32.); (4) the current picture block exceeds a boundary of a picture in which the current picture block is located, and a size of the current picture block is 128 x N or M x 128, wherein M and N each is a natural number less than 128; (5) a ratio of a width to a height of the current picture block is equal to maxRatio, wherein maxRatio is an integer greater than or equal to 1; (6) at least one side length of the current picture block is greater than maxEQTSize, wherein maxEQTSize is an integer greater than or equal to 16; (7) a height of the current picture block is less than or equal to minCUSize x 2, or a width of the current picture block is equal to minCUSize, wherein minCUSize is a minimum CU side length; (8) a ratio of a width to a height of the current picture block is greater than or equal to maxRatioEQT, wherein maxRatioEQT is an integer greater than or equal to 1; (9) the current picture block exceeds a boundary of a picture in which the current picture block is located; and (10) a quantity of layers obtained by performing binary tree split and/or extended quadtree split on the current picture block is greater than or equal to maxBTTDepth, wherein maxBTTDepth is an integer greater than or equal to 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the maximum allowable EQT size being 64x64 or 32x32 as taught by Zhang in order to improve the compression ratio of video and improve the quality of the decompressed or decoded digital video [See Zhang].

In regards to claim 7, the limitations of claim 2 have been addressed. Lim fails to explicitly disclose the limitations of claim 7. 
However, in the same field of endeavor, Zhang discloses wherein determining, based on the block information, whether the VEQT split mode is available ([0116] EQT in the vertical direction)comprises: determining, based on the block information, whether the current picture block meets a condition of a fifth determining condition set, wherein based on the current picture block meeting at least one condition of the fifth determining condition set, the VEQT split mode is unavailable ([0114] b. In one example, the maximum EQT size is set to M×N, e.g., M=N=64 or 32.); or based on the current picture block meeting none of conditions of the fifth determining condition set, the VEQT split mode is available; and the fifth determining condition set comprises at least one of the following conditions: (1) the current picture block is an I slice or an I frame, and a side length of the current picture block is equal to MaxLCU, wherein MaxLCU is a side length of an LCU; (2) a size of the current picture block is 128 x N, wherein N is a natural number less than 128 ([0114] b. In one example, the maximum EQT size is set to M×N, e.g., M=N=64 or 32.); (3) a size of the current picture block is M x 128, wherein M is a natural number less than 128 ([0114] b. In one example, the maximum EQT size is set to M×N, e.g., M=N=64 or 32.); (4) the current picture block exceeds a boundary of a picture in which the current picture block is located, and a size of the current picture block is 128 x N or M x 128, wherein M and N each Deis a natural number less than 128; (5) a ratio of a width to a height of the current picture block is equal to minRatio, wherein minRatio is greater than 0 and less than or equal to 1; (6) at least one side length of the current picture block is greater than maxEQTSize, wherein maxEQTSize is an integer greater than or equal to 16; (7) a width of the current picture block is less than or equal to minCUSize x 2, or a height of the current picture block is equal to minCUSize, wherein minCUSize is a minimum CU side length; (8) the current picture block exceeds a boundary of a picture in which the current picture block is located; and (9) a quantity of layers obtained by performing binary tree split and/or extended quadtree split on the current picture block is greater than or equal to maxBTTDepth, wherein maxBTTDepth is an integer greater than or equal to 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the maximum allowable EQT size being 64x64 or 32x32 as taught by Zhang in order to improve the compression ratio of video and improve the quality of the decompressed or decoded digital video [See Zhang].

In regards to claim 17, the limitations of claim 13 have been addressed. Lim discloses wherein after the obtaining block information of a current picture block, the method further comprises: determining, based on the block information, whether a split mode of a set of optional split modes is available, wherein the set of optional split modes comprises a VBT split mode, an HBT split mode, a horizontal extended quadtree (HEQT) split mode, a vertical extended quadtree (VEQT) split mode, and a QT split mode ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.); determining a split mode of the current picture block from a determined available split mode ([0043] FIG. 16 is a diagram illustrating splitting modes available in the quadtree plus binary/ternary tree splitting structure; [0044] FIG. 17A, FIG. 17B, FIG. 17C and FIG. 17D are diagrams illustrating bit allocation in each available splitting mode according to an embodiment of the present invention;); splitting the current picture block by using the split mode of the current picture block, to obtain the plurality of CUs ([0284] FIGS. 15 15A, 15B, 15C and 15D illustrate examples of partitioning, including vertical binary tree splitting (BI_VER_SPLIT), horizontal binary tree splitting (BI_HOL_SPLIT), vertical ternary tree splitting (TRI_VER_SPLIT), and horizontal ternary tree splitting according to a block type. BI_VER_SPLIT, BI_HOL_SPLIT, TRI_VER_SPLIT, and TRI_HOL_SPLIT mean a vertical binary tree splitting mode, a horizontal binary tree splitting mode, a vertical ternary tree splitting mode, and a horizontal ternary tree splitting mode, respectively. Aside from these, there are additional splitting modes: NO_SPLIT indicating no further splitting; and QUAD_SPLIT indicating a quadtree splitting mode.); parsing the bitstream to obtain the decoding information of the plurality of CUs ([0141] The decoding apparatus 200 may decode the bitstream by using an intra mode or an inter mode. In addition, the decoding apparatus 200 may generate a reconstructed image generated through decoding or a decoded image, and output the reconstructed image or decoded image.); and decoding the plurality of CUs based on the decoding information, to obtain the reconstructed blocks ([0143] The decoding apparatus 200 may obtain a reconstructed residual block by decoding the input bitstream, and generate a prediction block. When the reconstructed residual block and the prediction block are obtained, the decoding apparatus 200 may generate a reconstructed block that becomes a decoding target by adding the reconstructed residual block with the prediction block. The decoding target block may be called a current block.).
Zhang discloses determining, based on the block information, whether a split mode of a set of optional split modes is available, wherein the set of optional split modes comprises a VBT split mode ([0116] BT in the vertical direction), an HBT split mode ([0116] BT in the horizontal direction), a horizontal extended quadtree (HEQT) split mode ([0116] EQT in the horizontal direction), a vertical extended quadtree (VEQT) split mode ([0116] EQT in the vertical direction), and a QT split mode ([0044] CTU is split into CUs by using a quadtree structure); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the different partitioning as taught by Zhang in order to improve the compression ratio of video and improve the quality of the decompressed or decoded digital video [See Zhang].

Claim 19 lists all the same elements of claim 2, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 19. 

Claim 23 lists all the same elements of claim 6, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 23. 

Claim 24 lists all the same elements of claim 7, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 24. 

Claim 34 lists all the same elements of claim 17, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 17 applies equally as well to claim 34. 

Claim(s) 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of POIRIER et al. (Hereafter, “Poirier”) [US 2020/0077094 A1].
In regards to claim 3, the limitations of claim 1 have been addressed. Lim fails to explicitly disclose the limitations of claim 3. 
However, in the same field of endeavor, Poirier discloses wherein determining, based on the block information, whether the non-split mode is available comprises: determining, based on the block information, whether the current picture block meets a condition of a first determining condition set ([0151] The mode NO_SPLIT is allowed only in the case where the block is completely inside the picture, otherwise this mode is not allowed.), wherein based on the current picture block meeting at least one condition of the first determining condition set, the non-split mode is unavailable ([0151] The mode NO_SPLIT is allowed only in the case where the block is completely inside the picture, otherwise this mode is not allowed.); or based on the current picture block meeting none of conditions of the first determining condition set, the non-split mode is available; and the first determining condition set comprises at least one the following conditions: (1) the current picture block is an I slice or an I frame, and a side length of the current picture block is equal to MaxLCU, wherein MaxLCU is a side length of a largest coding unit (LCU); (2) a ratio of a long side to a short side of the current picture block is greater than maxAspectRatio, wherein maxAspectRatio is an integer greater than or equal to 1; (3) the current picture block exceeds a boundary of a picture in which the current picture block is located ([0151] The mode NO_SPLIT is allowed only in the case where the block is completely inside the picture, otherwise this mode is not allowed.); (4) a width of the current picture block is greater than pipelineSize, and a height of the current picture block is less than pipelineSize, wherein pipelineSize is an integer greater than or equal to 16; or (5) a height of the current picture block is greater than pipelineSize, and a width of the current picture block is less than pipelineSize.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the allowance of the NO_SPLIT mode only when the block is completely inside of the picture as taught by Poirier. The motivation behind this modification would have been to improve the syntax without decreasing the quality of the reconstructed pictures [See Poirier].

Claim 20 lists all the same elements of claim 3, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 20. 

Claim(s) 4, 5, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Zhang in further view of Xu et al. (Hereafter, “Xu”) [US 2021/0044829 A1].
In regards to claim 4, the limitations of claim 2 have been addressed. Lim fails to explicitly disclose the limitations of claim 4. 
However, in the same field of endeavor, Xu discloses wherein determining, based on the block information, whether the HBT split mode is available comprises: determining, based on the block information, whether the current picture block meets a condition of a second determining condition set ([0125] 128x64 block), wherein based on the current picture block meeting at least one condition of the second determining condition set, the HBT split mode is unavailable ([0125] In one example, if the coding blocks are two 128×64 blocks, it is not allowed to apply horizontal binary-tree split at the next level.); or based on the current picture block meeting none of conditions of the second determining condition set, the HBT split mode is available; and the second determining condition set comprises at least one of the following conditions: (1) the current picture block is an I slice or an I frame, and a side length of the current picture block is equal to MaxLCU, wherein MaxLCU is a side length of an LCU; (2) a size of the current picture block is 128 x N, wherein N is a natural number less than 128 ([0125] In one example, if the coding blocks are two 128×64 blocks, it is not allowed to apply horizontal binary-tree split at the next level.); (3) the current picture block exceeds a bottom boundary of a picture in which the current picture block is located, a width of the current picture block is greater than K, and a height of the current picture block is equal to K, wherein K comprises 128, 64, 32, 16, 8, or 4; (4) a width of the current picture block is greater than pipelineSize, and a height of the current picture block is less than or equal to pipelineSize, wherein pipelineSize is an integer greater than or equal to 1; (5) the current picture block exceeds a right boundary or a bottom-right boundary of a picture in which the current picture block is located; (6) at least one side length of the current picture block is greater than maxBTSize, wherein maxBTSize is an integer greater than or equal to 8; (7) a height of the current picture block is equal to a minimum CU side length; (8) the current picture block does not exceed a boundary of a picture in which the current picture block is located, and a ratio of a width to a height of the current picture block is greater than or equal to maxRatio, wherein maxRatio is an integer greater than or equal to 1; (9) a ratio of a width to a height of the current picture block is greater than or equal to maxRatio, wherein maxRatio is an integer greater than or equal to 1; and (10) a quantity of layers obtained by performing binary tree split and/or extended quadtree split on the current picture block is greater than or equal to maxBTTDepth, wherein maxBTTDepth is an integer greater than or equal to 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the no allowance of the horizontal binary tree splitting when the coding block is 128x64 as taught by Xu. The motivation behind this modification would have been to improve coding efficiency [See Xu].

In regards to claim 5, the limitations of claim 2 have been addressed. Lim fails to explicitly disclose the limitations of claim 5. 
However, in the same field of endeavor, Xu discloses wherein determining, based on the block information, whether the VBT split mode is available comprises: determining, based on the block information, whether the current picture block meets a condition of a third determining condition set ([0126] 64x128 block), wherein based on the current picture block meeting at least one condition of the third determining condition set, the VBT split mode is unavailable ([0126] In one example, if the coding blocks are two 64×128 blocks, it is not allowed to apply vertical binary-tree split at the next level.); or based on the current picture block meeting none of conditions of the third determining condition set, the VBT split mode is available; and the third determining condition set comprises at least one of the following conditions: (1) the current picture block is an I slice or an I frame, and a side length of the current picture block is equal to MaxLCU, wherein MaxLCU is a side length of an LCU; (2) a size of the current picture block is M x 128, wherein M is a natural number less than 128 ([0126] In one example, if the coding blocks are two 64×128 blocks, it is not allowed to apply vertical binary-tree split at the next level.); (3) the current picture block exceeds a bottom boundary or a bottom-right boundary of a picture in which the current picture block is located; (4) the current picture block exceeds a right boundary of a picture in which the current picture block is located, a width of the current picture block is equal to K, and a height of the current picture block is greater than K, wherein K comprises 128, 64, 32, 16, 8, or 4; (5) a ratio of a width to a height of the current picture block is equal to minRatio, wherein minRatio is greater than 0 and less than or equal to 1; (6) at least one side length of the current picture block is greater than maxBTSize, wherein maxBTSize is an integer greater than or equal to 16; (7) a width of the current picture block is equal to a minimum CU side length; (8) the current picture block does not exceed a boundary of a picture in which the current picture block is located, and a ratio of a height to a width of the current picture block is greater than or equal to maxRatio, wherein maxRatio is an integer greater than or equal to 1; (9) a height of the current picture block is greater than pipelineSize, and a width of the current picture block is less than or equal to pipelineSize, wherein pipelineSize is an integer greater than or equal to 1; and (10) a quantity of layers obtained by performing binary tree split and/or extended quadtree split on the current picture block is greater than or equal to maxBTTDepth, wherein maxBTTDepth is an integer greater than or equal to 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the no allowance of the vertical binary tree splitting when the coding block is 64x128 as taught by Xu. The motivation behind this modification would have been to improve coding efficiency [See Xu].
Claim 21 lists all the same elements of claim 4, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 21. 

Claim 22 lists all the same elements of claim 5, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 22. 

Claim(s) 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Zhang in further view of NAM et al. (Hereafter, “Nam”) [US 2021/0037266 A1].
In regards to claim 8, the limitations of claim 2 have been addressed. Lim fails to explicitly disclose the limitations of claim 8. 
However, in the same field of endeavor, Nam discloses wherein determining, based on the block information, whether the QT split mode is available comprises: determining, based on the block information, whether the current picture block meets a condition of a sixth determining condition set, wherein based on the current picture block meeting at least one condition of the sixth determining condition set, the QT split mode is unavailable ([Fig. 19 and 0200] In the embodiment of the present disclosure, proposed is a method for minimizing CTU partitioning which is out of the picture boundary by not allowing the QT partitioning when the boundary of the CTU (or CTB, the CU having the maximum size) is out of the boundary of the picture.); or based on the current picture block meeting none of conditions of the sixth determining condition set, the QT split mode is available; and the sixth determining condition set comprises at least one of the following conditions: (1) a size of the current picture block is 128 x N, wherein N is a natural number less than 128; (2) a size of the current picture block is M x 128, wherein M is a natural number less than 128; (3) a ratio of a width to a height of the current picture block is equal to maxRatio, wherein maxRatio is an integer greater than or equal to 1; (4) a ratio of a width to a height of the current picture block is equal to minRatio, wherein minRatio is greater than 0 and less than or equal to 1; (5) at least one side length of the current picture block is less than minQtSize, wherein minQtSize is an integer greater than or equal to 4; (6) a quantity of layers obtained by performing binary tree split and/or extended quadtree split on the current picture block is greater than 0; and (7) the current picture block exceeds a bottom boundary or a right boundary of a picture in which the current picture block is located ([Fig. 19 and 0200] In the embodiment of the present disclosure, proposed is a method for minimizing CTU partitioning which is out of the picture boundary by not allowing the QT partitioning when the boundary of the CTU (or CTB, the CU having the maximum size) is out of the boundary of the picture.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with not allowing QT partitioning when the CU is out of the boundary of the picture (for example, the bottom boundary) as taught by Nam. The motivation behind this modification would have been to improve encoding efficiency [See Nam].

Claim 25 lists all the same elements of claim 8, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 25. 

Claim(s) 14-16 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Nam.
In regards to claim 14, the limitations of claim 13 have been addressed. Lim fails to explicitly disclose the limitations of claim 14. 
However, in the same field of endeavor, Nam discloses wherein the determining a default split mode of the current picture block based on the block information comprises: determining, based on the block information, whether the current picture block meets a condition of a seventh determining condition set, wherein based on the current picture block meeting at least one condition of the seventh determining condition set, the default split mode is a quadtree (QT) split mode; and the seventh determining condition set comprises at least one of the following conditions: (1) the current picture block exceeds a bottom-right boundary of a picture in which the current picture block is located ([0116] In the case that a portion of a tree node block exceeds a bottom or right picture boundary, the corresponding tree node block may be limited that all samples of all coded CUs are located within the picture boundaries. In this case, for example, the following split rules may be applied. [0117] If a portion of a tree node block exceeds both the bottom and the right picture boundaries, [0118] If the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode.); and (2) the current picture block is an I slice or an I frame, and a width and a height of the current picture block each is equal to maxLCU, wherein maxLCU comprises 64, 128, or 256.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Nam. The motivation behind this modification would have been to improve encoding efficiency [See Nam].

In regards to claim 15, the limitations of claim 13 have been addressed. Lim fails to explicitly disclose the limitations of claim 15.
However, in the same field of endeavor, Nam discloses wherein the determining a default split mode of the current picture block based on the block information comprises: determining, based on the block information, whether the current picture block meets a condition of an eighth determining condition set, wherein based on the current picture block meeting at least one condition of the eighth determining condition set, the default split mode is a vertical binary tree (VBT) split mode; and the eighth determining condition set comprises at least one of the following conditions: (1) based on the current picture block exceeding a right boundary of a picture in which the current picture block is located, and a width and a height of the current picture block not meeting the following: the width is equal to K, the height is equal to L, K is less than L, and K and L each is an integer greater than or equal to 32, the VBT split mode is used for the current picture block ([0124] Otherwise if a portion of a tree node block exceeds the right picture boundaries, [0125] If the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode. [0126] Otherwise, if the block is a QT node, and the size of the block is larger than the minimum QT size and the size of the block is smaller than or equal to the maximum BT size, the block is forced to be split with QT split mode or SPLIT_BT_VER mode. [0127] Otherwise (the block is a BTT node or the size of the block is smaller than or equal to the minimum QT size), the block is forced to be split with SPLIT_BT_VER mode.); and (2) based on the current picture block exceeding a bottom boundary of a picture in which the current picture block is located, and a width and a height of the current picture block meeting the following: the width is equal to K, the height is equal to L, K is greater than L, K and L is are an integer greater than or equal to 32, the VBT split mode is used for the current picture block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Nam. The motivation behind this modification would have been to improve encoding efficiency [See Nam].

In regards to claim 16, the limitations of claim 13 have been addressed. Lim fails to explicitly disclose the limitations of claim 16.
However, in the same field of endeavor, Nam discloses wherein the determining a default split mode of the current picture block based on the block information comprises: determining, based on the block information, whether the current picture block meets a condition of a ninth determining condition set, wherein based on the current picture block meeting at least one condition of the ninth determining condition set, the default split mode is a horizontal binary tree (HBT) split mode; and the ninth determining condition set comprises at least one of the following conditions: (1) based on the current picture block exceeding a bottom boundary of a picture in which the current picture block is located, and a width and a height of the current picture block not meeting the following: the width is equal to K, the height is equal to L, K is greater than L, and K and L each is an integer greater than or equal to 32, the HBT split mode is used for the current picture block ([0117] If a portion of a tree node block exceeds both the bottom and the right picture boundaries, [0118] If the block is a QT node and the size of the block is larger than the minimum QT size, the block is forced to be split with QT split mode. [0119] Otherwise, the block is forced to be split with SPLIT_BT_HOR mode [0120] Otherwise if a portion of a tree node block exceeds the bottom picture boundaries, [0121] If the block is a QT node, and the size of the block is larger than the minimum QT size, and the size of the block is larger than the maximum BT size, the block is forced to be split with QT split mode. [0122] Otherwise, if the block is a QT node, and the size of the block is larger than the minimum QT size and the size of the block is smaller than or equal to the maximum BT size, the block is forced to be split with QT split mode or SPLIT_BT_HOR mode. [0123] Otherwise (the block is a BTT node or the size of the block is smaller than or equal to the minimum QT size), the block is forced to be split with SPLIT_BT_HOR mode.); and (2) based on the current picture block exceeding a right boundary of a picture in which the current picture block is located, and a width and a height of the current picture block meeting the following: the width is equal to K, the height is equal to L, K is less than L, K and L each is an integer greater than or equal to 32, the HBT split mode is used for the current picture block.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lim with the teachings of Nam. The motivation behind this modification would have been to improve encoding efficiency [See Nam].

Claim 31 lists all the same elements of claim 14, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to claim 31. 

Claim 32 lists all the same elements of claim 15, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 15 applies equally as well to claim 32. 

Claim 33 lists all the same elements of claim 16, but in apparatus form rather than method form.  Therefore, the supporting rationale of the rejection to claim 16 applies equally as well to claim 33. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482